DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 4/11/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 4/11/2022 have been fully considered and they are persuasive.  Examiner notes that the limitation regarding displaying an improved scan data on a display device by applying the stored masks to the scan data, is viewed as a practical application and thus is patent eligible under 35 U.S.C. §101.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Tabandeh on 06/21/2022.

The application has been amended as follows: Regarding claim 1The period after the limitation “otherwise;” has been deleted.	A method for displaying scan data, the method comprising: 	forming, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold; 	forming, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold; 	forming a fourth mask, the fourth mask being the element-wise product of the second mask and a three dimensional array third mask, the third mask being based on the first mask and a three dimensional array fifth mask, wherein the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, and wherein the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and zero, otherwise;.


Allowable Subject Matter
Claims 1, 4-21, 24-31, 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		The closest prior art of Satoh teaches	A method for analyzing scan data, the method comprising (See Abstract): 	forming, from a first scan data array based on raw scan data, a first mask, each element of the first mask being one or zero according to whether the corresponding element of the first scan data array exceeds a first threshold (See Para[0011],[0096]); 	forming, from the first scan data array, a second mask, each element of the second mask having a value of one or zero according to whether the corresponding element of the first scan data array exceeds a second threshold, the second threshold being less than the first threshold (See Para[0011],[0096]); and 	forming a fourth mask, the fourth mask being the element-wise product of the second mask and a third mask, the third mask being based on the first mask (See Para[0154]).	However with regards to Claims 1 , 21, 31 the prior art fails to teach or make obvious the limitation	the fourth mask being the element-wise product of the second mask and a three dimensional array third mask, the third mask being based on the first mask and a three dimensional array fifth mask, wherein the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, and wherein the forming of the third mask comprises forming a slice of the third mask from a plurality of slices of the fifth mask, each element of the slice of the third mask having a value of one, when any of the corresponding elements of the plurality of slices of the fifth mask has a value of one; and zero, otherwise;	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 4-20 are allowed due to their dependency of Claim 1.	Claims 24-30 are allowed due to their dependency of Claim 21.
Claims 34-40 are allowed due to their dependency of Claim 31.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863